DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recites the limitation “the thermal coefficient data in view of the estimation error to satisfy a solution associated with the volume" in lines 10-11 (Claim1).  It is not clear this “what type of solution” is associated with volume. Therefore the claims are considered to be indefinite. For Examining purpose, the examiner considers solution is related with updating the Thermal Model.  The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner et al.( US 2016/0223214 A)(hereinafter Turner).
Regarding Claims 1, 8 and 15. Turner teaches a method, comprising (fig. 1; abstract, [0086], [0141], [0147]-[0148]): 
receiving, by a controller device, thermal coefficient data at an adaptive filter bank to characterize heat transfer of a volume of a thermal system (fig. 1;[0086], [0141]-[0142]); 
generating, by the controller device, reference signal data indicating an estimate of a rate of temperature change in the volume based on at least the adaptive filter bank(e.g. thermal co-efficient vector) (fig. 1;[0086], [0141], [0147]-[0148]);
 receiving, by the controller device, primary signal data based at least on an observed rate of the temperature change in the volume ([0147]-[0148]); 
determining, by the controller device, an estimation error for the reference signal data with respect to the primary signal data associated with the volume([0147]-[0148]); and 
([0147]-[0148]).

Regarding Claims 3, 10 and 17. Turner further teaches the solution indicates a convergence between the reference signal data and the primary signal data associated with the volume ([0331]).

Regarding Claims 4, 11 and 18. Turner further teaches the thermal coefficient data comprises data associated with at least one of: an active, passive, solar irradiance or unobserved heat transfer rate of the volume ([0127] [0129]).

Regarding Claims 5, 12 and 19. Turner further teaches receiving the primary data based on a thermal control unit associated with the volume ([0067], claims 1, 3).

Regarding Claims 6, 13 and 20. Turner further teaches generating the reference signal data further comprises: aggregating an estimate of the primary signal data for a determined time period ([0146]); and inserting a delay in a signal path associated with the aggregated primary signal data (latency: [0146]).

Regarding Claim 7. Turner further teaches determining the estimation error based on a difference between the reference signal data the primary signal data (claims 1, 8 and 15; fig. 9; [0147]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Usman (US2003/0005009) alternately Larsson et al. (US 5,777,914) or Milleri et al. (US 10,491,996).
Regarding Claims 2, 9 and 16. Turner silent about the adaptive filter bank comprises a plurality of infinite impulse response filters.
However, Eitel teaches the adaptive filter bank comprises a plurality of infinite impulse response filters ([0015], fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Turner, the adaptive filter bank comprises a plurality of infinite impulse response filters, as taught by Usman, so as to control relatively fast convergence with relatively light computational burden in compact and inexpensive way.

Alternately, Larsson teaches the adaptive filter bank comprises a plurality of infinite impulse response filters (250: fig. 2; col. 6, l. 32-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Turner, the adaptive filter bank 
Or Milleri teaches the adaptive filter bank comprises a plurality of infinite impulse response filters (claims 1 & 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Turner, the adaptive filter bank comprises a plurality of infinite impulse response filters, as taught by Milleri, so as to reducing thermal interference in compact and inexpensive way.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Nakano et al. (US 2018/0285729) discloses a reservoir operable to output an inherent output signal in response to an input signal; an input node operable to supply the reservoir with an input signal corresponding to input data; an output node operable to output an output value corresponding to an output signal that is output by the reservoir in response to the input data; and an adaptive filter operable to output output data based on a result obtained by weighting a plurality of the output values output from the output node at a plurality of timings with a plurality of weights.

Contact Information




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/          Primary Examiner, Art Unit 2864